Citation Nr: 1143761	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-32 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to non service-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1997 to November 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied entitlement to nonservice-connected pension. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

VA provided the Veteran examinations in October 2007 and November 2007 to determine the nature of his disabilities.  However, since that time, it appears that the Veteran's conditions have worsened.  Specifically, the Veteran indicated that he was hospitalized at the Muskogee VA Medical Center in December 2007/January 2008 at VA.  See VA Form 21-4138, Statement in Support of Claim received in January 2008.  On remand, the Veteran must be provided another examination to determine the current nature and severity of his disabilities.  

Additionally, review of the claims folder shows that the December 2007/January 2008 hospitalization records have not been obtained.  Furthermore, the record reflects that the Veteran receives ongoing treatment from the VA and the last records in the claims folder are dated up to January 2010.  Because VA is on notice that there are records that may be applicable to the Veteran's claim for and because these records may be of use in deciding the claim, all outstanding VA medical records are relevant and must be obtained.  38 C.F.R. § 3.159 (c) (2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding medical records, to specifically include hospitalization at the Muskogee VA Medical Center in December 2007/January 2008 and any treatment records dated since January 2010.   

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2011).

2. Arrange for the Veteran to undergo a VA compensation and pension examination to determine the nature, extent and severity of all disabilities found to be present and whether the Veteran is unemployable.  The examiner must describe the impact of the Veteran's disabilities on his industrial adaptability.  Any diagnosed disorder must be evaluated for the specific purpose of assessing their relative degree of industrial impairment, in light of the Veteran's medical and vocational history.  A Global Assessment of Functioning (GAF) Score should be assigned for the Veteran's psychiatric disability.  The examiner should describe what types of employment activities are limited because of the disorders and whether sedentary employment is feasible. 

A complete rationale should be given for all findings and conclusions, which must be set forth in a legible report. 

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. In light of the evidence obtained pursuant to the above development, as well as any other development it deems appropriate, readjudicate the Veteran's claim. In doing so, the RO must assign a rating for each of the Veteran's disabilities. 

5. If the determination remains adverse to the Veteran, he and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


